UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 97-6974



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


SALVATORE GRILLO,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-93-33-BO, CA-97-90-5-BO)


Submitted:   August 25, 1998             Decided:   September 17, 1998


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clifford James Barnard, Boulder, Colorado, for Appellant. Anne
Margaret Hayes, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Salvatore Grillo seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998), and denying his motion for reconsideration. We have

reviewed the record and the district court’s opinions and find no

reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal on the reasoning of the district court.

See   United   States   v.   Grillo,   Nos.   CR-93-33-BO;   CA-97-90-5-BO

(E.D.N.C. May 7 & June 24, 1997). To the extent Grillo challenges

the district court’s jurisdiction to accept his guilty plea or

enter judgment against him, we find that the indictment was suffi-

cient to notify Grillo of the elements of the 18 U.S.C. § 924(c)

(1994) offense. See Muscarello v. United States, ___ U.S. ___, 66

U.S.L.W. 4459, 4463 (U.S. June 8, 1998) (Nos. 96-1654, 96-8837);

United States v. Williams, ___ F.3d ___, 1998 WL 429863 at *3-4

(4th Cir. July 30, 1998) (No. 96-4162). Grillo’s claim that the

indictment was erroneously amended and his ineffective assistance

of counsel claims are barred from review because Grillo failed to

raise them before the district court in his § 2255 motion. See

Spencer v. Murray, 5 F.3d 758, 761-62 (4th Cir. 1993). Finally, we

find that Grillo’s guilty plea to the § 924(c) offense had a fact-

ual basis consistent with Bailey v. United States, 516 U.S. 137,

148-50 (1995). See Muscarello, 66 U.S.L.W. at 4463; United States

v. Mitchell, 104 F.3d 649, 654 (4th Cir. 1997). We dispense with


                                       2
oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  3